Citation Nr: 0108942
Decision Date: 03/27/01	Archive Date: 05/21/01

Citation Nr: 0108942	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-19 033	)	DATE MAR 27, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 31, 1994, 
for the grant of service connection for Crohn's Disease.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The Board of Veterans' Appeals (Board), in a multiple-issue 
decision dated October 31, 2000, granted the veteran's claim 
of entitlement to secondary service connection for a 
bilateral knee disability, denied his claim of entitlement to 
an effective date earlier than March 31, 1994, for the grant 
of service connection for Crohn's Disease, and remanded his 
claim of entitlement to an increased rating for Crohn's 
Disease.  Inasmuch as the Board's October 2000 decision 
concerning the earlier effective date claim is implicated by 
the precedent decision in Gallegos v. Gober, 14 Vet. App. 50 
(2000), this is the only matter that will be the subject of 
the vacatur.  Therefore, the actions taken by the Board in 
its October 31, 2000 decision with respect to the other two 
issues will remain undisturbed.


VACATUR

The veteran's active military service extended from February 
1970 to May 1974.

This appeal originally came before the Board on appeal from a 
June 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for Crohn's 
disease effective from March 31, 1994.  The veteran disagreed 
with the effective date assigned for the award of benefits 
and perfected his appeal.  In a decision dated October 31, 
2000, the Board denied the claim of entitlement to an earlier 
effective date for the grant of service connection for 
Crohn's disease.

In the October 31, 2000 decision, the Board relied on 
38 C.F.R. § 20.201 that implemented the statute governing the 
initiation of the appeals process, as outlined in 38 U.S.C.A. 
§ 7105 (West 1991), by requiring that the content of a notice 
of disagreement (NOD) must also include "a desire for 
appellate review."  See 38 C.F.R. § 20.201 (2000) (emphasis 
added).  In this context, the Board determined that § 20.201 
precluded the grant of an earlier effective date in the 
veteran's case, because an earlier dated statement did not 
express a desire for appellate review; and, as such, it did 
not meet the requirements of a valid NOD.

However, in a precedent decision, Gallegos v. Gober, 14 Vet. 
App. 50 (2000), it was held that § 20.201 was invalid insofar 
as it required that an NOD express a desire for review by the 
Board.  Id. at 57.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran and his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2000).  In order to comply with the ruling in 
Gallegos and to clarify the record, the Board now vacates the 
October 31, 2000 decision of the Board, with respect to the 
earlier effective date issue.

The Board will consider the veteran's claim of entitlement to 
an effective date earlier than March 31, 1994, for the grant 
of service connection for Crohn's Disease on a de novo basis 
without regard to the prior Board decision and will render a 
decision on the basis of all the evidence of record.  This 
decision will replace the October 31, 2000, decision of the 
Board, with respect to the effective date issue only, and 
will constitute the final decision on the veteran's appeal.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 





Citation Nr: 0028679	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed secondary to steroid treatment for 
service-connected Crohn's Disease.

2.  Entitlement to an effective date earlier than March 31, 
1994, for the grant of service connection for Crohn's 
Disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1970 to May 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 1998, the RO granted service connection 
for Crohn's disease, effective March 31, 1994.  The veteran 
disagreed with the effective date arguing that service 
connection should be made effective the date he filed his 
original claim for Crohn's disease in September 1992.  A July 
1999 rating decision denied service connection for a 
bilateral knee disability as secondary to steroids taken for 
service-connected of Crohn's disease.  

In September 2000, a hearing was held in Washington, D.C., 
before the undersigned member of the Board of Veterans' 
Appeals, who is the member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000). 

In correspondence received at the RO from the veteran in 
February 2000, the veteran stated that his lower leg bones 
should also be service connected due to his steroid use.  In 
a July 1999 rating decision, the veteran was granted a total 
disability evaluation based on individual unemployability due 
to service connected disabilities (TDIU).  In a July 1999 
statement, the veteran indicated that he thought the 
effective date of this award should be much earlier.  As 
these matters have not yet been adjudicated by the RO, they 
remain pending and are referred back to the RO for 
adjudication.  See Kandik v. Brown, 9 Vet. App. 434 (1996); 
Hanson v. Brown, 9 Vet. App. 29 (1996).  Where a claim has 
not yet been addressed by the RO, it is not in appellate 
status, and the Board must refer, rather than remand, the 
claim.  See Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

The issue of an entitlement to an increased rating for 
Crohn's disease, being the subject of a rating decision by 
the RO and a subsequent notice of disagreement, will be 
discussed in the remand section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral knee disability is etiologically 
related to his service-connected Crohn's disease.

3.  Following a rating action by the RO in November 1992, the 
veteran was notified in a letter dated November 1992 that his 
claim for service connection for Crohn's disease was denied.

4.  No communication was received from the veteran in the one 
year following notification of the November 1992 rating 
decision which can be construed as a notice of disagreement 
with that decision.

5.  The veteran's application to reopen his claim for service 
connection for Crohn's disease was received on March 31, 
1994.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder is proximately due to the 
veteran's service-connected Crohn's disease. 38 U.S.C.A. §§ 
501, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) 
(1999).

2.  The criteria for an effective date earlier than March 31, 
1994, for an award of service connection for Crohn's disease 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.157(b), 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for a Bilateral Knee Disability Secondary to 
Crohn's Disease. 

Factual Background

VA outpatient treatment records show treatment beginning in 
approximately 1993 for numerous orthopedic complaints.  He 
underwent a bilateral hip core decompression in September 
1993.  The report of his hospitalization noted a 7 month 
history of bilateral hip pain.  On discharge, his diagnoses 
included avascular necrosis of both femoral heads, secondary 
to chronic steroid use for Crohn's disease.  A May 1994 
treatment record shows an assessment of severe Crohn's 
disease and notes that the veteran was on prednisone for many 
years resulting in avascular necrosis of the left hip.  In 
August 1994, the veteran underwent a left hip replacement.  
The report of his hospitalization gave a 12 year history of 
being steroid dependent.  A May 1995 record noted Crohn's 
disease with avascular necrosis and a complaint of pain in 
the joints.  A July 1995 progress note shows treatment for 
depression and chronic pain from avascular necrosis of the 
femoral heads, and for Crohn's disease. 

In a February 1998 VA examination of the joints, the veteran 
indicated that he had been diagnosed with Crohn's disease in 
1980 and placed on high doses of steroids until 1994.  On 
physical examination, the veteran ambulated with a severely 
antalgic gait.  The impression was avascular necrosis of both 
hips, status post left total hip arthroplasty times two.  The 
examiner stated that "[g]iven the patient's long history of 
steroid dependence due to his Crohn's disease, [avascular 
necrosis] of both hips is most certainly likely due to this 
prolonged steroid regimen."

In March 1998, VA orthopedic clinic records show that that 
veteran underwent a revision of his left hip in November 
1997.  He indicated that he had less pain in his hip, but his 
left knee and right shoulder were now worse.  In June 1998, 
service connection was granted for Crohn's disease.  
Treatment for knee pain continued and in February 1999 the 
veteran filed a claim for service connection for disability 
of his knees secondary to his use of steroids to treat his 
Crohn's disease.

VA examinations were requested by the RO and the examiners 
requested to give an opinion on whether the veteran had 
disabilities of the joints due to steroid use.  In a May 1999 
VA examination, the examiner reviewed the claims file and 
summarized the veteran's medical history.  Following a 
physical examination, the examiner gave an impression of 
long-standing history of Crohn's disease complicated by the 
side effects of steroids adding that "[t]he current symptoms 
of pain in the knees, ankles, and shoulders are likely 
related to his Crohn['s] disease."  In a June 1999 VA joints 
examination, the examiner stated that overall, the multiple 
areas affected by avascular necrosis and the osteoporosis 
present on multiple films was indicative of the long-term 
steroid used by the veteran in order to treat his Crohn's 
disease.  

In a July 1999 rating decision, the RO service connected the 
veteran's shoulders, back and ankles, all secondary to the 
use of steroids taken to treat his Crohn's disease.  However, 
service connection for bilateral knee disability on the same 
basis was denied.  

In a September 2000 hearing, the veteran testified that he 
sought treatment at VA for pain in his joints, but not 
specifically for his knees.  He indicated that he never had 
any problem with his knees prior to receiving treatment for 
his Crohn's disease.  Now his knees were painful, more so on 
the left than the right, and he was taking pain medication.  
The veteran's wife also testified to the veteran's condition.  


Applicable Law

Service connection may be established for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  However, a claim for 
secondary service connection, like all claims, must be well 
grounded.  See Anderson v. West, 12 Vet. App. 491 (1995).  
Thus, as a preliminary matter, the Board must determine 
whether the veteran has presented evidence of a well grounded 
claim, that is, a claim that is plausible and meritorious on 
their own or capable of substantiation.  See 38 U.S.C.A. § 
5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on the claimant to 
produce evidence that his claim is well grounded.  See Morton 
v. West, 12 Vet. App. 477, 480-481 (1999) (citing Grivous v. 
Brown, 6 Vet. App. 136, 139 (1994)).  The Court has stated 
the quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  See Groveitt v. Brown, 5 Vet. App. 91, 92 (1993).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Analysis

First, the Board has reviewed the record in its entirety, and 
determines that the veteran has submitted a well grounded 
claim for entitlement to service connection for a bilateral 
knee disability as secondary to the service-connected Crohn's 
disease.  Secondly, the Board notes that the evidence of 
record supports service connection for a bilateral knee 
disability, on a secondary basis, as being the proximate 
result of the veteran's service connected Crohn's disease.  
In making this determination, the Board notes that the 
examiners in both the May and June 1999 examinations 
commented on the veteran's bone problems as a side effect of 
long-term steroid use used to treat Crohn's disease.  The 
examiner in the May 1999 examination specifically stated that 
the current symptoms of pain in the knees were likely related 
to Crohn's disease.  Further, as the veteran is already 
service connected for his shoulders, back and ankles 
secondary to steroid treatment for his service-connected 
Crohn's disease, it would be illogical to exclude his knees, 
particularly where medical evidence exists linking his knee 
pain to his Crohn's disease.  The evidence therefore supports 
a grant of service connection for bilateral knee disability 
as secondary to service-connected Crohn's disease.

II.  An Earlier Effective Date for the Grant of Service 
Connection for Crohn's Disease.

Factual Background

The veteran's original claim for service connection for 
Crohn's disease was received by VA in September 1992.  
Service connection for Crohn's disease was denied in a 
November 1992 rating decision.  The RO noted that there was 
only two complaints of diarrhea and vomiting in service, both 
were diagnosed as acute gastroenteritis which was resolved 
without any further problems, and the record showed that the 
veteran's problems with Crohn's disease had its onset 
approximately in 1979, with a firm diagnosis in January 1980.  

In October 1993, the veteran's wife wrote to Senator Strom 
Thurmond seeking help with the claim for Crohn's disease.  
The letter was not signed by the veteran and was forwarded to 
the RO.  The RO wrote that the veteran's claim had been 
denied because there was no link between his acute 
gastroenteritis and Crohn's disease.  He would have to submit 
new and material evidence to reopen his claim.  

Thereafter, the veteran, through his accredited 
representative, submitted several items of evidence, received 
at the RO on March 31, 1994, in an attempt to reopen his 
claim.  These include a personal statement by the veteran, 
records of his treatment at the South Carolina Baptist 
Hospital dated in 1974 and 1975, and a selection from a 
medical treatise on Crohn's disease.  The evidence was denied 
as not new and material to reopen the claim in an April 1994 
rating decision.  The veteran filed a notice of disagreement 
with this decision, and following the submission of a 
statement of the case, perfected his appeal to the Board with 
a timely filed VA Form 9, Appeal to Board of Veterans 
Appeals.

A July 1994 letter from a physician at the University of 
South Carolina School of Medicine related the veteran's 
Crohn's disease with his symptoms shown in service.  In 
January 1995, the veteran provided testimony in a personal 
hearing before a hearing officer at the RO.  Submitted at the 
hearing were several selections and excerpts from medical 
treatises relating to Crohn's disease.  

A January 1998 letter from a physician at the VA hospital 
states the veteran had been a patient at the GI clinic for 
many years and had Crohn's disease.  He added that "[i]t is 
not unusual for Crohn's disease to masquerade as 
gastroenteritis, as was the case at the time of diagnosis in 
[the veteran]."

A VA examination was requested and the examiner asked to 
render an opinion on whether the gastritis shown in service 
was related to the veteran's diagnosis of Crohn's disease.  
In a February 1998 examination, the examiner stated that it 
was not unlikely that the initial episodes of gastroenteritis 
suffered by the veteran in the early 1970s were actually 
related or were due to Crohn's disease. 

In June 1998, service connection was granted for Crohn's 
disease, effective March 31, 1994.  In August 1998, the 
veteran wrote the RO claiming that his service connection for 
Crohn's disease should be made effective in 1992, when he 
first put in his claim.  Included with this letter was a copy 
of another letter he sent to Senator Strom Thurmond dated 
January 15, 1993, which he claimed was a notice of 
disagreement with the November 1992 rating decision which 
denied his original claim for service connection for Crohn's 
disease.

In a September 2000 hearing, the veteran testified that he 
wrote the VA in January 1993 regarding his recent denial, but 
the letter was never recorded as having been received.  The 
veteran further testified that following his November 1992 
denial, he received a notice letter and had the intent at 
that time to file an appeal with the denial.  He testified 
that in August 1993, he went into the hospital and stayed 
there through most of October.  When he did not hear back 
from the VA in response to his January 1993 letter, he 
testified that he had his wife write to their Senator for 
help.  The veteran submitted a copy of the letter dated 
January 1993 at the hearing in which he asked the RO to 
please look again at his claim.

Applicable Law and Regulations

Initially, the Board finds the appellant's claim for an 
effective date earlier than March 31, 1994, for an award of 
VA disability compensation for Crohn's disease is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the appellant is found to have presented a claim which is 
not inherently implausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to this claim and that no further 
assistance to the appellant is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application thereof.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400; ; see also 38 C.F.R. 
§ 3.4(b)(1) (1999) (defining "disability compensation" as 
basic entitlement for a veteran who is disabled as a result 
of a disease or injury incurred in or aggravated in the line 
of duty in active service).

The effective date for an award of service connection on the 
basis of new and material evidence, other than service 
department records, which is received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  The effective date of an award of service 
connection on the basis of a reopened claim, which is 
received after a final disallowance, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p) (1999).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155.  
Further, a reopened claim is defined as "[a]ny application 
for a benefit received after final disallowance of an earlier 
claim . . . ."  38 C.F.R. § 3.160(e) (1999).

Analysis

The veteran is essentially claiming that he notified VA by 
letter dated January 1993 of his intent to file an appeal of 
his November 1992 denial of service connection, and as such 
the claim never became final.  Therefore, he argues, that the 
effective date of his award of service connection for Crohn's 
disease should be the date of his original claim for service 
connection, in September 1992, and not the date of his claim 
to reopen, in March 1994.  The Board has thoroughly examined 
the claims file, but can find no evidence that the letter 
referenced by the veteran was received prior to the date of 
his hearing in September 2000.  

The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  38 
U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302(a) (1999).  The Board notes that the October 1993 
letter from the veteran's wife to Senator Strom Thurmond was 
forwarded to VA within the one year period.  A VA report of 
hospitalization shows that the veteran was hospitalized 
through most of October 1993 undergoing treatment for 
avascular necrosis of both femoral heads secondary to chronic 
steroid use for Crohn's disease.  Further, the veteran has 
testified that because his medical condition and the 
medication he was under at that time, he directed his wife to 
seek assistance with his claim from their Senator.  While the 
regulations generally require that an NOD must be filed by a 
"claimant or his or her representative," 38 C.F.R. 
§ 20.301(a), an exception is made where, as in this case, the 
veteran is under a disability and is unable to file.  In such 
case, an appeal may be filed by a "next friend."  38 C.F.R. 
§ 20.301(b).  Notwithstanding this provision, the 
communication must still meet the requirements of a valid 
NOD.  It must be expressed "in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review" and "the specific determinations 
with which the claimant disagrees must be identified."  
38 C.F.R. § 20.201.  When determining whether a document 
constitutes an NOD, the Court looks at both the actual 
wording and the context in which the communication was 
written.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  The 
October 1993 letter identifies the veteran, explains the 
veteran's medical condition and why it is felt that his 
condition is related to service, and seeks assistance from 
the Senator.  The veteran's wife wrote that "[he] submitted 
a claim to the [VA] to service connected a problem he had 
while in the Army."  This is the only reference to the 
veteran's claim.  The letter does not identify any specific 
determination or express a desire for appellate review, 
rather it expresses only a desire for assistance in obtaining 
service connection.  As such, it does not meet the 
requirements of a valid NOD.  This is made clear in the RO's 
response to the letter, also in October 1993, which stated 
that in order to reopen his claim, the veteran would need to 
submit new evidence which placed the incurrence or 
aggravation of Crohn's disease during his active military 
service.  The letter was properly accepted by the RO not as 
an NOD, but as further argument in support of the veteran's 
claim.  With no valid notice of disagreement filed within the 
one year period, the November 1992 rating decision became 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d).

Having established the finality of the November 1992 
decision, the Board next notes that on March 31, 1994, the RO 
received a request from the veteran to reopen his claim for 
Crohn's disease.  The claim was reopened and service 
connected granted in a June 1998 decision .  The RO 
established the effective date as March 31, 1994, the date of 
receipt of the reopened claim.

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to an earlier effective 
date.  There is no evidence of any communication in the 
claims file following the November 1992 denial and prior to 
the March 31, 1994 formal claim to reopen which can be 
construed as an intent to apply for service connection for 
Crohn's disease under 38 C.F.R. § 3.155.  The Board notes 
that the mere presence of medical evidence showing treatment 
for Crohn's disease does not establish an intent on the part 
of the veteran to seek service connection for Crohn's 
disease.  See, e.g., KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  The 
effective date of the award of service connection must 
therefore be the date of receipt of the formal claim to 
reopen.  38 C.F.R. § 3.400(r).


ORDER

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to steroid treatment for 
service-connected Crohn's disease is granted.

An effective date earlier than March 31, 1994, for the grant 
of service connection for Crohn's disease is denied.


REMAND

In December 1999, the RO denied an increased rating for 
service connected Crohn's disease.  In January 2000, the 
veteran was notified of the decision by the RO.  In February 
2000, the veteran filed a substantive appeal on the issue of 
service connection for a bilateral knee disability secondary 
to steroid use for Crohn's disease.  In this statement, he 
also disagreed with his denial of a higher evaluation for his 
Crohn's disease.  The Board construes this as a timely notice 
of disagreement with the December 1999 RO decision to deny an 
increased rating for Crohn's disease. The RO has not issued a 
statement of the case or supplemental statement of the case 
which addresses this issue and the Board finds that a remand 
for this action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction of this issue by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

In order to ensure compliance with due process 
considerations, the veteran's claim for service connection 
for a cardiac disorder is accordingly REMANDED for the 
following:

The RO should issue a statement of the 
case to the veteran and his 
representative concerning the issue of an 
increased rating for Crohn's disease.  
Thereafter, the veteran and his 
representative shall be afforded the 
appropriate period of time within which 
to respond.  If a substantive appeal is 
received, then this case should be 
returned to the Board for appellative 
review.  38 U.S.C.A. § 7105.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 



